Citation Nr: 1207729	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-37 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed psychiatric disorder other than post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the RO.  

The Veteran testified at a hearing held at the RO in July 2010; a transcript is of record.

In an October 2010 decision, the Board reopened the claim of service connection for PTSD and remanded this matter and the issue of service connection for a psychiatric disorder other than PTSD to the RO for additional development.  

In a December 2011 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating from March 6, 2008 and a 50 percent rating from January 26, 2011.  



FINDING OF FACT

On February 15, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal as to the claim of service connection for an innocently acquired psychiatric disorder other than PTSD.  



CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to the claim of service connection for an innocently acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2011).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On February 15, 2012, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that he was withdrawing the appeal as to the claim of service connection for a psychiatric disorder other than PTSD.

Hence, as there is no allegation of error of fact or law remaining for appellate consideration at this time, the appeal as to this matter is dismissed.  




ORDER

The appeal of the claim of service connection for a psychiatric disorder other than PTSD is dismissed.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


